Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-115833; 333-89642 and 333-89640 on Form S-8 and Registration Statement No. 333-139908 and 333-147877on Form S-3 of Temecula Valley Bancorp Inc. and Subsidiary of our reports dated March 17, 2008 with respect to the consolidated financial statement of Temecula Valley Bancorp Inc. and Subsidiary, and the effectiveness of internal control over financial reporting, which report appears in this Annual Report on Form 10-K of Temecula Valley Bancorp Inc. for the year ended December 31, 2007. Crowe Chizek and Company LLP Oak
